EXHIBIT 10.1


EXECUTION VERSION

SECOND AMENDMENT TO CASINO OPERATIONS LEASE




THIS SECOND AMENDMENT TO CASINO OPERATIONS LEASE (“Amendment”) is made as of the
25th day of November, 2015 (the “Effective Date”), by and between Hyatt
Equities, L.L.C., a Delaware limited liability company (“Landlord”) and Gaming
Entertainment (Nevada) LLC, a Nevada limited liability company (“Tenant”).


W I T N E S S E T H


WHEREAS, Landlord and Tenant are parties to that certain Casino Operations Lease
dated June 28, 2011, as amended by that certain First Amendment to Casino
Operations Lease dated April 8, 2013 (as the same may be further amended,
restated, exchanged, substituted, extended or otherwise modified from time to
time, the “Casino Lease”);


WHEREAS, Landlord and Tenant are parties to that certain Second Lien Security
Agreement dated June 29, 2011, as amended by that certain First Amendment to
Second Lien Security Agreement dated April 8, 2013 (as the same may be further
amended, restated, exchanged, substituted, extended or otherwise modified from
time to time, the “Security Agreement”) pursuant to which Tenant has provided
Landlord with a security interest in all of Tenant’s interest in the Casino
Lease, the Premises and the personal property all as described in the Security
Agreement, as security for the full and prompt payment and performance of all of
Tenant’s obligations under the Casino Lease and the Security Agreement, as
described therein; and


WHEREAS, the parties hereto have agreed to amend the Casino Lease as provided
herein.


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Recitals. The foregoing recitals shall constitute an integral part of this
Amendment, and this Amendment shall be construed in consideration thereof. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Casino Lease.


2.Initial Term. Section 3.1 of the Casino Lease is hereby deleted in its
entirety and replaced with the following:


3.1    Initial Term. The term of this Lease shall begin (“Commencement Date”) at
such time as Tenant commences its Gaming Operations at the Project, and, unless
extended as provided below, shall




--------------------------------------------------------------------------------



end at 11:59 p.m. on the date immediately preceding the twelfth (12th)
anniversary of the Commencement Date (“Initial Term”).


Landlord and Tenant hereby acknowledge and agree that the Commencement Date
under the Casino Lease is September 1, 2011, and that the Initial Term ends at
11:59 p.m. on August 31, 2023.


3.Early Termination by Landlord. Notwithstanding anything to the contrary
contained in Section 3.3(b) of the Casino Lease, Landlord’s option pursuant to
Section 3.3(b) of the Casino Lease shall be exercisable by Landlord, in its
discretion, at any time from and after January 1, 2019, otherwise in accordance
with the terms of Section 3.3(b) of the Casino Lease.


4.Rent. Section 4.1 of the Casino Lease is hereby deleted in its entirety and
replaced with the following:
4.1    Rent. Tenant shall pay to Landlord rent in the amount of (i) One Million
Five Hundred US Dollars (US$1,500,000) per year starting on the Commencement
Date through December 31, 2016 in equal monthly installments of One Hundred
Twenty-Five Thousand and 00/100 US Dollars (US$125,000.00), (ii) One Million
Seventy-Five Thousand US Dollars (US$1,750,000.00) per year starting on January
1, 2017 (or the date upon which Landlord’s Work (defined below) is completed,
whichever occurs later) through December 31, 2017 in equal monthly installments
of One Hundred Forty-Five Thousand Eight Hundred Thirty Three and 33/100 US
Dollars (US$145,833.33) and (ii) Two Million US Dollars (US$2,000,000.00) per
year starting on January 1, 2018 through the remainder of the Initial Term in
equal monthly installments of One Hundred Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 US Dollars (US$166,666.67), payable in advance, in the
manner prescribed in Section 4.4 ((i), (ii) and (iii) are collectively referred
to herein as “Initial Rent”).


5.Landlord Capital Improvements. Landlord agrees to renovate the Casino
(“Landlord’s Work”) in accordance with a scope of work and plans and
specifications approved by Landlord in consultation with Tenant, with both
Landlord and Tenant acknowledging that Landlord shall have final say in all
design decisions, at Landlord’s sole cost and expense not to exceed $3,500,000
(“Landlord Cap”). Landlord and Tenant acknowledge that Landlord’s Work is
expected to cost close to, but not exceed, Landlord’s Cap. Landlord shall
complete Landlord’s Work within fifteen (15) months following the Effective
Date, except in the event that Landlord’s Work is delayed due to Force Majeure
Events or any delays caused Tenant.


6.Tenant Improvements. In consultation with Landlord, Tenant agrees to purchase
new gaming devices and equipment to replace the existing devices and



--------------------------------------------------------------------------------



equipment currently used at the Casino (“Tenant’s Work”), at Tenant’s sole cost
and expense, not to exceed $1,500,000 (“Tenant’s Cap”), for use within the
Casino during the Initial Term. Landlord and Tenant acknowledge that Tenant’s
Work is expected to cost close to, but not exceed, Tenant’s Cap. Tenant shall
complete Tenant’s Work within fifteen (15) months of the Effective Date, except
in the event that Tenant’s Work is delayed due to Force Majeure Events or any
delays caused by Landlord.


7.No Other Changes. Except as otherwise herein expressly provided, the Casino
Lease shall continue in full force and effect, as amended by this Amendment.


5.    Authority. Subject to the preceding paragraph, Landlord and Tenant hereby
covenant and warrant that they have full right and authority to enter into this
Amendment.


6.    Recording. This Amendment or any memorandum thereof may not be recorded by
Tenant without the consent of Landlord, in its sole discretion.


7.    Tenant Estoppel. Tenant hereby represents and warrants to Landlord that as
of the date hereof that neither Tenant, nor Landlord, is in default under any of
the terms, covenants or provisions of the Casino Lease or the Security
Agreement. As of the date hereof, Tenant has no knowledge of any event which,
but for the passage of time or the giving of notice or both, would constitute an
event of default by either Landlord or Tenant under the Casino Lease or Security
Agreement.


8.    Ratification.    Except as otherwise expressly modified by the terms of
this Amendment, the Casino Lease and Security Agreement remain unchanged and
shall continue in full force and effect. All terms, covenants, and conditions of
the Casino Lease (not expressly modified herein) and the Security Agreement are
hereby confirmed and ratified and remain in full force and effect, and
constitute valid and binding obligations of Tenant and Landlord enforceable
according to the terms thereof.


9.    Successors. This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


10.    Counterparts; Facsimile/Electronic Signatures. This Amendment may be
executed in counterparts and each such counterpart shall be deemed an original
and all of which together shall constitute a single Amendment. The parties agree
that signatures to this Amendment may be delivered by facsimile or by electronic
transmission in lieu of an original signature, and such facsimile or electronic
signature page that shall be deemed to be originals and may be relied on to the
same extent as the originals.


Signatures on following page.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.




 
LANDLORD:
 
 
 
HYATT EQUITIES, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/ Steve Sokal
 
 
Name: Steve Sokal
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
GAMING ENTERTAINMENT (NEVADA) LLC,
a Nevada limited liability company
 
 
 
 
By:
/s/ Daniel R. Lee
 
 
Name: Daniel R. Lee
 
 
Title: CEO/President




